DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The examiner acknowledges the amendments filed 1/11/21 have overcome the rejections and/or objections set forth in the office action mailed 9/11/20. The following is an examiner’s statement of reasons for allowance: 
	
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a plurality of waveguides, each of the waveguides extending from an inlet face proceeding partly through the substrate layer to a reflecting element”, in combination with the rest of the limitations of claim 1.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “placing the reflecting element directly onto or into the at least one surface waveguide, before printing the plurality of photo detectors and electrical conductors onto the front side of the substrate layer”, in combination with the rest of the limitations of claim 12.
	
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a plurality of photo detectors is arranged on the front side of the substrate layer, allowing out-coupling of evanescent fields from each of the at least one waveguides at positions of the photo detectors, while the photo detectors are applicable as evanescent field samplers, each for electrical connection to an electronic read out system, the photo detectors are distributed on top of the front side of the substrate layer at least partly overlapping the longitudinal opening of the at least one surface waveguide”, in combination with the rest of the limitations of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/              Examiner, Art Unit 2877